Case 1:19-cv-00269-BMC Document 28 Filed 04/12/19 Page 1 of 4 PagelD #: 178

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
HEIDY KIM, on behalf of herself and all others
similarly situated,

Plaintiff, Case No.: 19-CV-269 (BMC)

STIPULATION OF
VOLUNTARY

DISMISSAL WITHOUT
-apainst- PREJUDICE
SR HOMECARE OF NY, INC. a/t/a SR HOME
CARE OF NY INC., EVERGREEN ADULT
DAY CARE IN FLUSHING INC.,,
EVERGREEN ADULT DAY CARE IN NY
INC., EVERGREEN ADULT DAYCARE
CENTER INC., EVERGREEN FLUSHING
NEW YORK LLC, ELIM HOME CARE
AGENCY, LLC, JAMES KOO a/k/a BYUNGKI
KOO, HJ KOO afta HYUNIONG KOO a/k/a
TOMMY KOO, HELLEN KANG, SO MI SHIN,
YANG YIM KANG, YANG SIL KANG a/t/a
YOON HEE KANG, SUNG JUN SHIM, and
HYE RAN KIM,

 

Defendants.

 

IT IS HEREBY STIPULATED AND AGREED, by the parties to this action, pursuant
to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, as follows:

WHEREAS, on January 14, 2019, Plaintiff Heidy Kim, on behalf of herself and all
others similarly situated, commenced this action for unpaid overtime wages and other damages
pursuant to the Fair Labor Standards Act, New York Labor Law, and other laws, rules, and
regulations, and subsequently served process upon the Defendants; and

WHEREAS, this matter was assigned to the Hon. Brian M. Cogan, United States District

Judge, who has made and issued various Orders in this matter; and
Case 1:19-cv-00269-BMC Document 28 Filed 04/12/19 Page 2 of 4 PagelD #: 179

WHEREAS, on February 27, 2019, Plaintiff filed a First Amended Complaint, and on
March 6, 2019, Defendants filed an Answer to the First Amended Complaint; and

WHEREAS, on March 12, 2019, Plaintiff filed a motion for conditional certification of
this matter as a collective action, which motion is currently pending; and

WHEREAS, the parties have agreed to engage in voluntary mediation before a private
mediator in order to attempt to resolve this dispute, and wish to engage in that process without
simultaneously engaging in litigation of this matter; and

WHEREAS, the Court denied the parties” request to stay this matter pending the
mediation, but suggested that the parties could agree to dismissal without prejudice and with
tolling and snapback provisions, and it is the parties’ intent that this stipulation reflect their
agreement to the Court’s suggestion; and

WHEREAS, the Court further indicated that if the parties require further involvement of
the court in connection with the issues raised in Plaintiffs First Amended Complaint, Plaintiff
could re-file this matter as a related case that would again come before Judge Cogan;

NOW, THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE AS

FOLLOWS:
1. This matter is dismissed as against all parties, without prejudice;
2. The parties shall expeditiously and in good faith engage in efforts to resolve their

disputes, on a class-wide basis, through private mediation;

3, Pending resolution of this matter through court-approved settlement or otherwise,
all statutes of limitation applicable to the causes of action alleged in the Complaint shall be tolled
from the date the Complaint was filed {i.c., January 14, 2019) as to Plaintiff and all putative class

and collective action members;
Case 1:19-cv-00269-BMC Document 28 Filed 04/12/19 Page 3 of 4 PagelD #: 180

4. If the mediation is unsuccessful in resolving the disputes between the parties, or 1f
ihe parties agree upon the terms of a proposed settlement and require court approval, Plaintiff
shall commence a new action in this court and shall designate that matter as a related case to this
matter, such that the new matter will come before Hon. Brian M. Cogan, and Defendants will not
object to such designation.

5, If Plaintiff commences a new action against the Defendants, as discussed in the
proceeding paragraph, Plaintiff may serve process by sending a copy of the summonses and
complaint via email to Andrew D. Grossman, Esq., Rha & Kim, LLP (email:
agrossman@rhakimlaw.com), with a copy, via email, to Jeffrey H. Ruzal, Esq. (email:
jruzal@ebglaw.com), and Defendants agree that Mr. Grossman is authorized to accept service of
process on their behalf im that manner.

6. The parties agree that it is their intent, to the fullest extent possible, to preserve
the status quo with respect to this mattcr whilc the mediation is pending, and therefore, should
the mediation be unsuccessful and Plamtiff commences a new action, as discussed above, all
Orders of the Court (other than the dates contained in the current case management order) and
other matters between them with respect to this litigation shall return to the status quo ante (i.e.
just prior to the filing of this Stipulation).

Te Defendants agree that they shall preserve and not destroy any documents (as that
term is defined in Local Rule 26.3 of the Local Rules of the United States District Courts for the
Southern and Eastern Districts of New York) and/or information concerning the allegations
alleged in the First Amended Complaint.

8. Defendants agree not to take any adverse actions against any current or former

employee or independent contractor because of his or her actual or possible involvement or
Case 1:19-cv-00269-BMC Document 28 Filed 04/12/19 Page 4 of 4 PagelD #: 181

cooperation with plaintiff or plaintiff's counsel in connection with this action or the proposed
mediation.

9, The undersigned counsel! represent and warrant that they have conferred with their
respective clients (i.¢., the Plaintiff and the Defendants in this matter) regarding the terms of this
Stipulation, that those clients understand and agree to the terms herein and acknowledge that
they are bound by the terms herein, and that those clients have authorized their undersigned
attorneys to enter into this Stipulation on their behalf.

10. The terms of this Stipulation may not be modified or amended except in a writing

signed by all parties or their duly authorized counsel.

Dated: New York, New York
April 12, 2019

 

HUR & LASH, LLP RHA & KIM, ).C.
sos
sonny Ce Dat ae
By: AGA“ 6 0e SL? at # Sey
Robert L. Lash Andrew D, Grossman -
Scott K. Hur Attorneys for Defendants
Attorneys for Plaintiff 215-45 Northern Blvd. Suite 200
390 Fifth Avenue, Suite 900 Bayside, NY 1136]
New York, NY 10018 Tel. (718) 321-9797

Tel. (212) 468-5590

EPSTEIN, BECKER & GREEN, P.C.

Jeffrey H. Ruzal
Carrie E. Anderer
Attorneys for Defendant SR Homecare of NY, Inc.
250 Park Avenue
New York, NY 10177
Tel. (212) 351-4500 .

  
